Citation Nr: 1607444	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-09 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board remanded the case for further development.

In September 2015, the RO issued a rating decision granting service connection for sleep apnea, which had previously been on appeal after being denied by the RO's June 2011 rating decision.  As this matter was granted in full, the sleep apnea claim is no longer before the Board.  

In December 2015, the Veteran revoked his power of attorney for the North Carolina Department of Veterans' Affairs and elected to proceed with his appeal pro se.


FINDING OF FACT

Hypertension was not affirmatively shown to have had onset during service or within one year after active service, and the current hypertension is unrelated to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's March 2015 remand, more recent VA treatment records were obtained.

The Veteran was provided a VA medical examination in April 2011.  In March 2015, the Board determined that the April 2011 examiner's opinion regarding the etiology of the Veteran's hypertension was inadequate.  As such, this opinion will not be discussed further.  Pursuant to the Board's March 2015 remand, a VA expert medical opinion was issued in November 2015.  Although it was not authored by the same examiner from April 2011, the remand instructed that a different qualified examiner could author the opinion if necessary.  The November 2015 expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Analysis

The Veteran seeks service connection for hypertension.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

Here, service treatment records show 17 separate blood pressure readings, many of which were taken on different days:  none of which show systolic blood pressure at least 160mm and only 5 show diastolic blood pressure at least 90mm.  Diastolic blood pressure was first shown to have exceeded 90mm on December 21, 1989.  From that point forward, 5 of the Veteran's remanding 15 blood pressure readings show diastolic blood pressure at least 90mm.  A treatment record dated in 1992 shows that isolated hypertension was assessed.

Post-service treatment records show that the Veteran has been diagnosed with hypertension and treated with blood pressure medication since July 1997.

In November 2015, a VA examiner opined that it is less likely than not that the Veteran's current hypertension had onset within one year after service or is otherwise related to service.  As to onset during active service, the examiner explained that the Veteran's blood pressures were consistent with a normal range of blood pressures with the exception of the slightly elevated blood that were self-limited and transient.  As to onset within one year after active service, the examiner explained that the record is silent as to any diagnosis, treatment and/or event related to hypertension.  The examiner opined that the Veteran's current hypertension did not have onset until several years after active service.  The examiner explained that the Veteran was not diagnosed and treated for hypertension until 1997, more than three years after active service.  The examiner opined that it is at least as likely as not that the Veteran's aging process, gender, ethnicity, and weight gain are major etiological risk factors contributing to his current hypertension.  She pointed out that the Veteran weighed 180 pounds during active service, and that he weighed 250 pounds, with a BMI of 41.6, in March 2015.  She explained that current medical literature and the American Heart Association agree that aging, gender, ethnicity and weight gain are known risk factors for essential hypertension.

In November 2009, the Veteran asserted that hypertension had its onset in 1992, that is, during active service.  The Board finds that as a lay person, the Veteran lacks the requisite education, training, and experience needed to diagnose hypertension or render an opinion as to its etiology.  While he is competent to speak on matters such as possible symptomatology, to include dizziness or headaches, as well as having been told he was diagnosed with hypertension, or having seen or been told about elevated blood pressure readings, the Veteran has not done so.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Instead, he merely asserted that hypertension began in 1992.  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's hypertension is the medical evidence of record.

As to onset within of year of service, service treatment records show that the Veteran's blood pressure initially met the criteria for hypertension on December 21, 1989.  From that date forward, only 5 of 15 diastolic blood pressures were at least 90mm.  Stated differently, 67 percent of the Veteran's diastolic blood pressures were less than 90mm during active service.  As such, it cannot be said that the Veteran's diastolic blood pressures were predominantly 90mm or greater within one year after service.  Moreover, the VA expert examiner considered this evidence and did not find that it constituted in-service hypertension.

As to chronicity and continuity of symptomatology, the November 2015 VA examiner opined that the Veteran's elevated blood pressures during service did not represent hypertension, that is, that hypertension was not chronic during service.  Where, as here, the diagnosis of chronicity may be legitimately questioned, service connection may be warranted where there is sufficient evidence of continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  The November 2015 VA examiner explained that the Veteran's elevated in-service blood pressure readings were isolated, transient, and self-limiting and that his current hypertension is most likely due to factors such as post-service weight gain and aging.  The Board finds that the VA examiner's reasoned opinion is more probative than the Veteran's bald assertion of hypertension since service.  Accordingly, the Board finds that service connection is not warranted on the basis of chronicity or continuity of symptomatology.

Nonetheless, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the November 2015 VA examiner's opinion is the most probative evidence with respect to the etiology of the Veteran's hypertension.  The VA examiner, a physician, explained that the Veteran's current hypertension is more likely related to factors such as post-service weight gain and aging as opposed to isolated instances of elevated blood pressure during service.  The VA examiner's opinion constitutes competent and persuasive medical evidence with respect to the onset of the current hypertension and any nexus to service, which opposes rather than supports the claim.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

In sum, the Board finds that hypertension was not affirmatively shown to have had onset during service or within one year after active service, and the current hypertension is unrelated to active service.  As such, the preponderance of the evidence is against the claim of service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 

ORDER

Service connection for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


